Appeal from a judgment of the Supreme Court (Feldstein, J.), entered May 22, 1997 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Supreme Court dismissed the application of petitioner, a prison inmate, seeking CPLR article 78 review of the determination by respondent Commissioner of Correctional Services which found him guilty of verbally harassing a correction officer in violation of the prison disciplinary rule prohibiting such conduct. We affirm. The record does not support petitioner’s contention that he was misled by the Hearing Officer into withdrawing his request for certain witnesses. Petitioner sought two witnesses to corroborate his testimony in defense of charges that he had refused to obey a direct order and failed to produce an identification card. He withdrew his request for these witnesses after the Hearing Officer indicated that he believed petitioner’s exculpatory testimony with respect to these charges. Since petitioner was found not guilty of these charges, we fail to see how he was misled and, in any event, do not find that he could have been prejudiced in any way. Moreover, we reject petitioner’s claim of Hearing Officer bias, find*720ing no support in the record for his claim or that the outcome of the hearing flowed from the alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). Petitioner’s remaining contentions have been considered and found to be without merit.
Cardona, P. J., Mikoll, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.